As filed with the Securities and Exchange Commission on February 24, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHURCH & DWIGHT CO., INC. (Exact name of registrant as specified in its charter) Delaware 13-4996950 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 469 North Harrison Street Princeton, NJ08543-5297 (609) 683-5900 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Susan E. Goldy Executive Vice President, General Counsel and Secretary Church & Dwight Co., Inc. 469 North Harrison Street Princeton, NJ08543-5297 (609) 683-5900 (Name, address, including zip code, and telephone number including area code, of agent for service) Copies to: Alan Singer Morgan, Lewis & Bockius LLP 1701 Market Street Philadelphia, PA19103 (215) 963-5224 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.¨ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.ý If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box.ý If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ý Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company ¨ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee Debt Securities (1) Common Stock(2) (3) Preferred Stock(2) (1)An unspecified aggregate initial offering price or number of securities of each identified class is being registered as may from time to time be offered hereunder at indeterminate prices.Separate consideration may or may not be received for securities that are issuable on exercise, conversion or exchange of other securities.In accordance with Rules 456(b) and 457(r) under the Securities Act of 1933, the registrant is deferring payment of the entire registration fee. (2)Shares of preferred stock or common stock may be issued in primary offerings or upon conversion of debt securities or preferred stock registered hereby. (3)Each share of Common Stock includes a right to purchase Junior Participating Cumulative Preferred Stock.Prior to the occurrence of certain events, the rights will not be exercisable or evidenced separately from the Common Stock. Church & Dwight Co., Inc. Debt Securities Preferred Stock Common Stock Church & Dwight Co., Inc. from time to time may offer and sell debt securities, preferred stock and common stock in one or more classes or series.We may offer and sell these securities in amounts, at prices and on terms that we may determine at the time of the offering. Each time securities are offered under this prospectus, we will provide a prospectus supplement and attach it to this prospectus.The prospectus supplement will contain more specific information about the terms of the offering and the offered securities.A prospectus supplement also may modify or supersede information contained in this prospectus.This prospectus may not be used to offer or sell securities unless accompanied by a prospectus supplement describing the method and terms of the applicable offering. We may offer and sell these securities to or through one or more underwriters, dealers and agents, or directly to purchasers, on a continuous or delayed basis. Our common stock is listed on the NewYork Stock Exchange under the symbol “CHD.” Investing in these securities involves certain risks.See “Risk Factors” on page 3 of this Prospectus. You should read this prospectus and the applicable prospectus supplement, together with the documents incorporated by reference, carefully before you invest in our securities. Neither the Securities and Exchange Commission nor any state securities regulator has approved or disapproved of these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is February 24, 2009. You should rely only on the information contained in this prospectus and the accompanying prospectus supplement, including the information incorporated by reference as described under “Where You Can Find More Information,” and any free writing prospectus that we prepare and distribute.We have not authorized anyone to provide you with different information.If you receive any other information, you should not rely on it.You should not assume that the information in this prospectus or any prospectus supplement is truthful or complete at any date other than the date appearing on the cover page of those documents.We are not making an offer of these securities in any jurisdiction where the offer is not permitted. TABLE OF CONTENTS Page RISK FACTORS 3 ABOUT THIS PROSPECTUS 3 WHERE CAN YOU FIND MORE INFORMATION 4 DOCUMENTS INCORPORATED BY REFERENCE 4 SPECIAL NOTE ON FORWARD-LOOKING INFORMATION 6 CHURCH & DWIGHT CO., INC. 7 USE OF PROCEEDS 7 DESCRIPTION OF SECURITIES WE MAY OFFER 8 DESCRIPTION OF DEBT SECURITIES 8 DESCRIPTION OF CAPITAL STOCK 24 PLAN OF DISTRIBUTION 29 VALIDITY OF SECURITIES 31 EXPERTS 31 RISK FACTORS You should carefully consider the specific risks set forth under the caption “Risk Factors” in our periodic reports referred to in “Documents Incorporated by Reference” below and, if included in a prospectus supplement, under the caption “Risk Factors” in the prospectus supplement. ABOUT THIS PROSPECTUS All references in this prospectus to “Church & Dwight,” “we,” “our,” and “us” refer to Church & Dwight Co., Inc. and its consolidated subsidiaries unless the context otherwise requires. This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, which we refer to as the “SEC,” using a “shelf” registration process.Under this shelf registration process, we may sell the securities described in this prospectus in one or more offerings.Each time we sell securities under this shelf registration, we will provide a prospectus supplement that will contain specific information about the terms of the offering.The prospectus supplement may also modify or supersede the information contained in this prospectus.You should read both this prospectus and the applicable prospectus supplement together with the additional information referred to below under “Where You Can Find More Information.” WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the SEC.You may read and copy any document that we file at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549.Please call the SEC at 1-800-SEC-0330 for further information on the operation of the public reference room.Our SEC filings also are available to you at the SEC’s web site at www.sec.gov. We have filed with the SEC a registration statement on Form S-3 relating to the securities offered by this prospectus.This prospectus is a part of that registration statement, which includes additional information.Whenever a reference is made in this prospectus to a contract or other document of ours, please be aware that the reference is only a summary and that you should refer to the exhibits that are a part of the registration statement for a copy of the contract or other document.You may review a copy of the registration statement at the SEC’s public reference room in Washington, D.C., as well as through the SEC’s web site. DOCUMENTS INCORPORATED BY REFERENCE The SEC allows us to “incorporate by reference” into this prospectus the information we file with the SEC.This enables us to disclose important information to you by referring you to these documents.The information incorporated by reference is deemed to be part of this prospectus, and the information we file with the SEC after the date of this prospectus will automatically update, modify and, where applicable, supersede any information included in this prospectus or incorporated by reference in this prospectus.We incorporate by reference into this prospectus the following documents filed with the SEC (other than, in each case, documents or information deemed to be furnished and not filed in accordance with SEC rules).The SEC file number for these documents is 1-10585. · Annual Report on Form 10-K for the fiscal year ended December31, 2008; · Current Report on Form 8-K filed February3, 2009; · The description of our common stock set forth in our Current Report on Form 8-K, filed with the SEC on July3, 2008; and · The description of our Preferred Stock Purchase Rights set forth in our Registration Statement on Form 8-A, filed with the SEC on August 31, 1999. 4 We also incorporate by reference into this prospectus all documents filed by us pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 between the date of this prospectus and the termination of the offering of securities under this prospectus.To the extent that any information contained in any current report on Form8-K, or any exhibit to the report, was furnished to, rather than filed with the SEC, the information or exhibit is specifically not incorporated by reference in this prospectus.Any statement made in a document incorporated by reference will be deemed to be modified or superseded for purposes of this prospectus to the extent that a statement contained in this prospectus or in any subsequently filed document that also is or is deemed to be incorporated by reference in this prospectus modifies or supersedes such statement.Any statement made in this prospectus will be deemed to be modified or superceded to the extent that a statement contained in any subsequently filed document that also is or is deemed to be incorporated by reference in this prospectus modifies or supersedes such statement.Any statement so modified or superseded will not be deemed, except as so modified or superseded, to constitute a part of this prospectus. To obtain a copy of any or all of the documents incorporated by reference in this prospectus, you may write or telephone us at the following address and telephone number: Church & Dwight Co., Inc. 469 North
